Name: Commission Regulation (EEC) No 2401/84 of 20 August 1984 regarding that the market in pears is in a state of serious crisis
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 21 . 8 . 84 Official Journal of the European Communities No L 224/25 COMMISSION REGULATION (EEC) No 2401/84 of 20 August 1984 regarding that the market in pears is in a state of serious crisis THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Regulation (EEC) No 1 332/84 (2), and in particular Article 19a ( 1 ) thereof, Whereas, under Article 19a ( 1 ) of Regulation (EEC) No 1035/72, if, for a given product on one of the repre ­ sentative markets referred to in Article 17 (2) of that Regulation , the prices communicated to the Commis ­ sion pursuant to paragraph 1 of that same Article remain below the buying-in price, plus 5 % of the basic price, for two consecutive market days, the Commission shall without delay record that the market in the product in question is in a state of serious crisis ; Whereas this situation has arisen in France for pears ; whereas it should consequently be recorded that the market in this product is in a state of serious crisis, HAS ADOPTED THIS REGULATION : Article 1 It is recorded that the market in pears is in a state of serious crisis . Article 2 This Regulation shall enter into force on 21 August 1984. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 20 August 1984. For the Council Poul DALSAGER Member of the Commission (') OJ No L 118 , 20 . 5 . 1972, p. 1 . O OJ No L 130. 16 . 5 . 1984, p. 1 .